 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
BETWEEN AND AMONG
JEFFERIES GROUP, INC.
AS ISSUER,
AND
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY AND
C.M. LIFE INSURANCE COMPANY,
AS PURCHASERS
Dated as of February 17, 2006

 



--------------------------------------------------------------------------------



 



     REGISTRATION RIGHTS AGREEMENT, dated February 17, 2006 (this “Agreement”),
between Jefferies Group, Inc., a corporation incorporated under the laws of the
State of Delaware (the “Company”), and Massachusetts Mutual Life Insurance
Company and C.M. Life Insurance Company, as the Purchasers (the “Purchasers”),
under the Purchase Agreement dated February 17, 2006 between the Company and the
Purchasers, as amended from time to time (the “Purchase Agreement”). In order to
induce the Purchasers to enter into the Purchase Agreement, the Company has
agreed to provide the registration rights set forth in this Agreement. The
execution of this Agreement is a condition to the closing under the Purchase
Agreement.
     The Company agrees with the Purchasers, (i) for the benefit of the
Purchasers, as Purchasers, and (ii) for the benefit of the beneficial owners
from time to time of the Underlying Common Stock (as defined herein) issuable
upon conversion of the Convertible Preferred Stock (each of the foregoing a
“Holder” and together the “Holders”), as follows:
     Section 1. Definitions. Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following terms shall have the following meanings:
     “Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144 (as in effect on the date hereof), of such person.
     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in the City of New York are
authorized or obligated by law or executive order to close.
     “Certificate of Designations” means the Certificate of Designations, dated
as of February 17, 2006 setting forth the powers, designations, preferences and
relative, participating, optional or other rights, if any, or the
qualifications, limitations or restrictions of the Convertible Preferred Stock.
     “Common Stock” means the shares of common stock, $.0001 par value, of the
Company, and any other securities as may constitute “Common Stock” for purposes
of the Certificate of Designations, including the Underlying Common Stock.
     “Convertible Preferred Stock” means the 3.25% Series A Cumulative
Convertible Preferred Stock, par value $.0001 per share, of the Company that has
the powers, designations, preferences and relative, participating, optional or
other rights, if any, or the qualifications, limitations or restrictions set
forth in the Certificate of Designations in respect thereof adopted in
accordance with the provisions of the Amended and Restated Certificate of
Incorporation of the Company as in effect on the date hereof.
     “Damages Accrual Period” has the meaning set forth in Section 2(g) hereof.
     “Damages Payment Date” means each Dividend Payment Date specified in the
Certificate of Designations.

2



--------------------------------------------------------------------------------



 



     “Deferral Notice” has the meaning set forth in Section 3(g) hereof.
     “Deferral Period” has the meaning set forth in Section 3(g) hereof.
     “Effectiveness Deadline Date” has the meaning set forth in Section 2(b)
hereof.
     “Effectiveness Period” means the period commencing on the date the Initial
Shelf Registration Statement is declared effective by the SEC and ending on the
date that all Registrable Securities have ceased to be Registrable Securities.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Existing Shelf Registration Statement” has the meaning set forth in
Section 2(a) hereof.
     “Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.
     “Holder” has the meaning set forth in the second paragraph of this
Agreement.
     “Initial Shelf Registration Statement” has the meaning set forth in Section
2(a) hereof.
     “Issue Date” means the first date of original issuance of the Convertible
Preferred Stock.
     “Liquidated Damages” has the meaning set forth in Section 2(g) hereof.
     “Losses” has the meaning set forth in Section 6(d) hereof.
     “Material Event” has the meaning set forth in Section 3(g) hereof.
     “New York Court” has the meaning set forth in Section 7(l) hereof.
     “Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the notice and
questionnaire attached hereto as Exhibit A.
     “Notice Holder” means, on any date, any Holder that has delivered a
completed and signed Notice and Questionnaire to the Company on or prior to such
date.
     “Periodic Report” means a Current Report on Form 8-K, a Quarterly Report on
Form 10-Q or an Annual Report on Form 10-K (together with any required
prospectus supplement) which the Company files, pursuant to Rule 430B(d) under
the Securities Act, to provide information omitted from a Prospectus pursuant to
Rule 430B(b) or to amend any such information previously provided.
     “Prospectus” means the prospectus forming part of a Registration Statement
and any prospectus supplement thereo (including, without limitation, a
prospectus or prospectus supplement that discloses information previously
omitted from a prospectus filed as part of any effective Registration Statement
in reliance upon Rule 430B under the Securities

3



--------------------------------------------------------------------------------



 



     Act), and all materials incorporated by reference or explicitly deemed to
be incorporated by reference in such Prospectus.
     “Purchase Agreement” has the meaning set forth in the preamble hereof.
     “Purchasers” has the meaning set forth in the preamble to this Agreement.
     “Record Date” has the meaning assigned to such term in the Certificate of
Designations.
     “Record Holder” means with respect to any Damages Payment Date relating to
Underlying Common Stock as to which any such Liquidated Damages have accrued,
the registered holder of such Underlying Common Stock or the Convertible
Preferred Stock which is convertible into such Underlying Common Stock.
     “Registrable Securities ” means the Underlying Common Stock and any
securities into or for which such Underlying Common Stock has been converted or
exchanged, and any security issued with respect thereto upon any stock dividend,
split, reclassification or similar event until, in the case of any such
security, (A) the earliest of (i) its effective registration under the
Securities Act and resale in accordance with the Registration Statement covering
it, (ii) expiration of the holding period that would be applicable thereto under
Rule 144(k) to a sale by a non-Affiliate of the Company or (iii) its sale to the
public pursuant to Rule 144 (or any similar provision then in force, but not
Rule 144A) under the Securities Act, and (B) as a result of the event or
circumstance described in any of the foregoing clauses (A)(i) through (iii), the
legend with respect to transfer restrictions required by the Certificate of
Designations is removed or removable in accordance with the terms of the
Certificate of Designations or such legend, as the case may be.
     “Registration Default” has the meaning set forth in Section 2(g) hereof.
     “Registration Expenses” has the meaning set forth in Section 5 hereof.
     “Registration Statement” means a registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement including any post-effective amendment thereto, all exhibits, and all
materials incorporated by reference or explicitly deemed to be incorporated by
reference in such registration statement.
     “Requesting Holders” has the meaning set forth in Section 2(a) hereof.
     “Rule 144” means Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any successor or similar rule or regulation
hereafter adopted by the SEC.
     “Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any successor or similar rule or regulation
hereafter adopted by the SEC.
     “SEC” means the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
     “Shelf Registration Statement” means a Registration Statement for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act.
     “Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2(d) hereof.
     “Underlying Common Stock” means the Common Stock into which the Convertible
Preferred Stock is convertible or that is issued upon any such conversion.
Section 2. Shelf Registration.
          (a) No later than the 45th day (the “Filing Deadline Date”) after the
receipt by the Company of a request from the Holders of at least 20% of the
outstanding Registrable Securities to register their Registrable Securities (the
“Requesting Holders”), the Company shall file with the SEC either (a) an
amendment to an effective Shelf Registration Statement (an “Existing Shelf
Registration Statement”), a Prospectus supplement or a Periodic Report, or (b) a
Shelf Registration Statement (an “Initial Shelf Registration Statement”)
covering the resale from time to time of the Registrable Securities held by the
Holders making the registration request and containing the information required
by the Securities Act with respect to such Registrable Securities and such
Holders, including the method of distribution of such Registrable Securities
selected by such Holders.
          (b) The Company shall use its reasonable best efforts to cause any
amendment to an Existing Shelf Registration Statement or any Initial Shelf
Registration Statement it files pursuant to Section 2(a) to be declared
effective under the Securities Act as promptly as is practicable but in any
event by the date (the “Effectiveness Deadline Date”) that is 135 days after the
Filing Deadline Date.
          (c) The Company shall use its reasonable best efforts to keep the
Existing Shelf Registration Statement or the Initial Shelf Registration
Statement (or any Subsequent Shelf Registration Statement) continuously
effective under the Securities Act and available for the resale of the
Registrable Securities until the Registrable Securities covered thereby cease to
be Registrable Securities. Each Requesting Holder that became a Notice Holder at
least ten (10) Business Days prior to the of effectiveness of any amendment to
an Existing Shelf Registration Statement filed pursuant to Section 2(a) or of
any Initial Shelf Registration Statement or the date of filing of any Prospectus
supplement or Periodic Report shall be named as a selling securityholder in the
relevant Prospectus in such a manner as to permit such Requesting Holder to
deliver such Prospectus to purchasers of Registrable Securities in accordance
with applicable law.
          (d) If an Existing Shelf Registration Statement, an Initial Shelf
Registration Statement or any Subsequent Shelf Registration Statement covering
Registrable Securities ceases to be effective for any reason at any time while
such Registrable Securities are Registrable Securities (other than because all
Registrable Securities registered thereunder shall have been resold pursuant
thereto or shall have otherwise ceased to be Registrable Securities), the
Company

5



--------------------------------------------------------------------------------



 



shall use its best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and in any event shall within 30 days of
such cessation of effectiveness amend the Shelf Registration Statement in a
manner reasonably expected to obtain the withdrawal of the order suspending the
effectiveness thereof, or file an additional Shelf Registration Statement
covering the securities that as of the date of such filing are Registrable
Securities (a “Subsequent Shelf Registration Statement”). If a Subsequent Shelf
Registration Statement is filed, the Company shall use its commercially
reasonable best efforts to cause the Subsequent Shelf Registration Statement to
become effective as promptly as is practicable after such filing and to keep
such Shelf Registration Statement (or any subsequent Shelf Registration
Statement) continuously effective and available for the resale of the
Registrable Securities until the Registrable Securities covered thereby cease to
be Registrable Securities.
          (e) The Company shall not be required to comply with Section 2(a) more
than three times.
          (f) Following the date that, pursuant to Section 2(a) and 2(b) any
Initial Shelf Registration Statement is declared effective, an amendment to an
Existing Shelf Registration Statement is declared effective or a Prospectus
supplement or Periodic Report is filed, each Holder that is not a Notice Holder
who wishes to sell Registrable Securities pursuant to a Shelf Registration
Statement and related Prospectus shall deliver a Notice and Questionnaire to the
Company prior to any intended distribution by it of Registrable Securities under
the Shelf Registration Statement. The Company shall, as promptly as practicable
after the date a Notice and Questionnaire is delivered, and in any event upon
the later of (x) ten (10) Business Days after such date or (y) ten (10) Business
Days after the expiration of any Deferral Period in effect when the Notice and
Questionnaire is delivered or put into effect within ten (10) Business Days of
such delivery date:
     (i) if permitted by applicable law, prepare and file with the SEC (i) a
post-effective amendment to the Shelf Registration Statement, (ii) a supplement
to the Prospectus forming part of the Shelf Registration Statement, or (iii) a
Periodic Report, so that the Holder delivering such Notice and Questionnaire is
able to sell its Registrable Securities under the Shelf Registration Statement
and its related Prospectus. If the Company elects to file a post-effective
amendment to the Shelf Registration Statement, it shall use its commercially
reasonable best efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable; provided that
the Company shall not be obligated to file more than one post-effective
amendment, one Prospectus or Prospectus supplement or one Periodic Report in any
three month period;
     (ii) provide such Holder copies of any documents filed pursuant to Section
2(f)(i); and
     (iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(f)(i);

6



--------------------------------------------------------------------------------



 



provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with this
Section 2(f) and Section 3(g) of this Agreement. Notwithstanding anything
contained herein to the contrary, the Company shall be under no obligation to
name any Holder that is not a Notice Holder as a selling securityholder in any
Registration Statement or Prospectus.
          (g) The parties hereto agree that the Holders of Registrable
Securities will suffer damages, and that it would not be feasible to ascertain
the extent of such damages with precision, if
     (i) a Prospectus, an Initial Shelf Registration Statement or a Periodic
Report has not been filed on or prior to the Filing Deadline Date,
     (ii) an Initial Shelf Registration Statement, if filed, has not been
declared effective under the Securities Act on or prior to the Effectiveness
Deadline Date (and, prior to such date a Prospectus related to an Existing Shelf
Registration Statement or a Periodic Report covering the Registrable Securities
sought to be registered on the Initial Shelf Registration Statement, has not
been filed),
     (iii) the Company has failed to perform its obligations set forth in
Section 2(f) within the time period required therein,
     (iv) the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(g)
hereof, or
     (v) the number of Deferral Periods in any period exceeds the number
permitted in respect of such period pursuant to Section 3(g) hereof.
Each event described in any of the foregoing clauses (i) through (v) is
individually referred to herein as a “Registration Default.” For purposes of
this Agreement, each Registration Default set forth above shall begin on the
dates set forth in the table set forth below and shall continue until the ending
dates set forth in the table below:

          Type of         Registration         Default by Clause   Beginning
Date   Ending Date
(i)
  Filing Deadline Date   the date a Prospectus or Prospectus supplement, a
Periodic Report or an Initial Shelf Registration Statement is filed
 
       
(ii)
  Effectiveness Deadline Date   the date the Initial Shelf Registration

7



--------------------------------------------------------------------------------



 



          Type of         Registration         Default by Clause   Beginning
Date   Ending Date
 
      Statement becomes effective under the Securities Act or a Prospectus or a
Periodic Report in lieu thereof is filed
 
       
(iii)
  the date by which the Company is required to perform its obligations set forth
in Section 2(f)   the date the Company performs its obligations under
Section 2(f)
 
       
(iv)
  the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(g)   termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods to exceed the number of days permitted pursuant to Section 3(g)
 
       
(v)
  the date of commencement of a Deferral Period that causes the number of
Deferral Periods to exceed the number permitted by Section 3(g)   termination of
the Deferral Period that caused the number of Deferral Periods to exceed the
number permitted

Commencing on (and including) any date that a Registration Default has begun and
ending on (but excluding) the next date on which there are no Registration
Defaults that have occurred and are continuing (a “Damages Accrual Period”), the
Company shall pay, as liquidated damages and not as a penalty, to Record Holders
of the Registrable Securities affected by the Registration Default an amount
(the “Liquidated Damages”) accruing, for each day in the Damages Accrual Period,
in respect of each share of Underlying Common Stock (which is a Registrable
Security affected by such Registration Default) at a rate of 0.25% per annum
(based upon a 365 day year) of the Conversion Price, as such term is set forth
in the Certificate of Designations, in effect on the first day of any such
period to and including the 30th day following the date on which any such
Registration Default shall occur and 0.50% per annum of the Conversion Price, as
such term is set forth in the Certificate of Designations, in effect on the
first day of any such period from and after the 31st day following the date on
which any such Registration Default shall occur, but excluding the date on which
all Registration Defaults have been cured. Notwithstanding the foregoing, no
Liquidated Damages (i) shall be payable to any Record Holder that has not
delivered a Current Notice and Questionnaire to the Company; or (ii) shall
accrue as to any Registrable Security from and after the date such security
ceases to be a Registrable Security. The rate of accumulation of the Liquidated
Damages with respect to any period shall not exceed the rate provided for in
this paragraph notwithstanding the occurrence of multiple concurrent
Registration Defaults.
Liquidated Damages shall cumulate from the first day of the applicable Damages
Accrual Period, and shall be payable in cash on each Damages Payment Date during
the Damages Accrual Period to the Record Holder of the Registrable Securities
affected by the Registration Default on the Record Date immediately preceding
the applicable Damages Payment Date (and on the Damages Payment Date next
succeeding the end of the Damages Accrual Period if the Damages Accrual Period
does not end on a Damages Payment Date) to the Record Holders of the Registrable
Securities affected by the Registration Default as of the date that such Damages
Accrual Period ends. Notwithstanding anything to the contrary in this Agreement,
the parties agree that the sole

8



--------------------------------------------------------------------------------



 




damages payable for a violation of the terms of this Agreement with respect to
which Liquidated Damages are expressly provided shall be such Liquidated
Damages.
All of the Company’s obligations set forth in this Section 2(g) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 7(k)).
The parties agree that the Liquidated Damages provided for in this Section 2(g)
constitute a reasonable estimate of the damages that may be incurred by Holders
of Registrable Securities by reason of a Registration Default affecting such
Registrable Securities.
     Section 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:
          (a) Prepare and file with the SEC a Prospectus or Prospectus
supplement or a Periodic Report in respect of an Existing Shelf Registration
Statement or an Initial Shelf Registration Statement on an appropriate form
under the Securities Act available for the sale of the Registrable Securities by
the Requesting Holders thereof in accordance with the intended method or methods
of distribution thereof, and use its reasonable best efforts to cause any such
Initial Shelf Registration Statement or Existing Shelf Registration Statement to
become effective and remain effective as provided herein; provided that before
filing any Initial Shelf Registration Statement or any Prospectus or any
amendments or supplements thereto with the SEC, furnish to the Holders copies of
all such documents proposed to be filed for their review.
          (b) Prepare and file with the SEC such amendments, post-effective
amendments and prospectus supplements to each Registration Statement as may be
necessary to keep such Registration Statement continuously effective and
available for the resale of the Registrable Securities for the applicable period
specified in Sections 2(c); cause any Prospectus to be supplemented by any
required prospectus supplement or a Periodic Report and to make any required
filing of a Prospectus supplement pursuant to Rule 424 (or any similar
provisions then in force) under the Securities Act; and use its commercially
reasonable best efforts to comply with the provisions of the Securities Act
applicable to it with respect to the disposition of all securities covered by
such Registration Statement during the Effectiveness Period in accordance with
the intended methods of disposition by the sellers thereof set forth in such
Registration Statement as so amended or such Prospectus as so supplemented.
          (c) As promptly as practicable give notice to the Notice Holders
(i) when any Prospectus, Prospectus supplement, Periodic Report, Registration
Statement or post-effective amendment to a Registration Statement has been filed
with the SEC and, with respect to a Registration Statement or any post-effective
amendment, when the same has been declared effective, (ii) of any request,
following the effectiveness of a Registration Statement under the Securities Act
by the SEC or any other federal or state governmental authority for an amendment
to any Registration Statement or a supplement to Prospectus, (iii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any Registration Statement or the
initiation of any proceedings for that purpose, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or

9



--------------------------------------------------------------------------------



 



exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose, (v) of
the occurrence of a Material Event, and (vi) of the determination by the Company
that a post-effective amendment to a Registration Statement will be filed with
the SEC, which notice, at the discretion of the Company (or as required pursuant
to Section 3(g)), may state that it constitutes a Deferral Notice, in which
event the provisions of Section 3(g) shall apply.
          (d) Use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case at the earliest possible moment, and provide
immediate notice to each Notice Holder and the Purchasers of the withdrawal of
any such order.
          (e) Deliver to each Notice Holder in connection with any sale of such
Notice Holder’s Registrable Securities, as many copies of the Prospectus
relating to such Registrable Securities (including each preliminary prospectus)
and any amendment or supplement thereto as such Notice Holder may reasonably
request. The Company hereby consents (except during such periods that a Deferral
Notice is outstanding and has not been revoked) to the use of such Prospectus or
each amendment or supplement thereto by each Notice Holder in connection with
any offering and sale of the Registrable Securities covered by such Prospectus
or any amendment or supplement thereto in the manner set forth therein.
          (f) Prior to any public offering of the Registrable Securities
pursuant to a Registration Statement, use its commercially reasonable best
efforts (i) to register or qualify or cooperate with the Notice Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Notice Holder’s Registrable Securities
for offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Notice Holder reasonably requests in writing
(which request may be included in the Notice and Questionnaire); and (ii) to
keep each such registration or qualification (or exemption therefrom) effective
during the period of the Notice Holder’s offer and sale of their Registrable
Securities pursuant to such registration or qualification (or exemption
therefrom); provided that the Company will not be required to (i) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction where it
would not otherwise be required to qualify but for this Agreement or (ii) take
any action that would subject it to general service of process in suits or to
taxation in any such jurisdiction where it is not then so subject.
          (g) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of any Registration Statement or the initiation of proceedings
with respect to any Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact (a
“Material Event”) as a result of which any Registration Statement shall contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any Prospectus shall contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or pending
corporate development that, in the reasonable discretion of the Company based on
consultation

10



--------------------------------------------------------------------------------



 



with its counsel, makes it appropriate to suspend the availability of the Shelf
Registration Statement and the related Prospectus for a period of time:
     (i) in the case of clause (B) above, subject to clause (ii) below, as
promptly as practicable prepare and file, if necessary pursuant to applicable
law, a post-effective amendment to such Registration Statement or a supplement
to the related Prospectus or any other required document that would be
incorporated by reference into such Registration Statement and Prospectus so
that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder and, in the case of a post-effective amendment
to a Registration Statement, subject to the next sentence, use its commercially
reasonable best efforts to cause it to be declared effective as promptly as is
practicable, and
     (ii) give notice to the Notice Holders that the availability of the
Registration Statement is suspended (a “Deferral Notice”) and, upon receipt of
any Deferral Notice, each Notice Holder agrees not to sell any Registrable
Securities pursuant to the Registration Statement until such Notice Holder’s
receipt of copies of a supplemented or amended Prospectus, or until it is
advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus.
The Company will use its commercially reasonable best efforts to ensure that the
use of the Prospectus may be resumed (x) in the case of clause (A) above, as
promptly as is practicable, (y) in the case of clause (B) above, as soon as, in
the reasonable judgment of the Company, public disclosure of such Material Event
would not be prejudicial to or contrary to the interests of the Company or, if
necessary to avoid unreasonable burden or expense, as soon as practicable
thereafter and (z) in the case of clause (C) above, as soon as in the reasonable
discretion of the Company, such suspension is no longer appropriate. The Company
shall be entitled to exercise its right under this Section 3(g) to suspend the
availability of a Registration Statement or a Prospectus, without incurring or
accruing any obligation to pay Liquidated Damages pursuant to Section 2(g), no
more than one (1) time in any three month period or four (4) times in any twelve
month period, and any such period during which the availability of the
Registration Statement and any Prospectus is suspended (the “Deferral Period”)
shall, without incurring any obligation to pay Liquidated Damages pursuant to
Section 2(g), not to exceed 30 days in any three month period or 60 days in any
360 day period.
          (h) Cooperate with each Notice Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities
sold or to be sold pursuant to a Registration Statement, and cause such
Registrable Securities to be in such denominations and

11



--------------------------------------------------------------------------------



 



registered in such names as such Notice Holder may request in writing at least
three (3) Business Days prior to any sale of such Registrable Securities.
          (i) Cooperate and assist in any filings required to be made with the
New York Stock Exchange.
Nothing in this Agreement shall be deemed to require the Company to facilitate
or participate in any underwritten offering of any Registrable Securities by any
Notice Holder or, in connection with any such underwritten offering, to enter
into any underwriting agreement or to provide any auditor’s “comfort letters” or
any opinions of counsel to any Notice Holder or underwriter.
     Section 4. Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(f) hereof (including
the information required to be included in such Notice and Questionnaire) and
the information set forth in the next sentence. Each Notice Holder agrees
promptly to furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such Notice
Holder not incomplete or misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as the Company
may from time to time reasonably request. Any sale of any Registrable Securities
by any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading.
     Section 5. Registration Expenses. The Company shall bear all fees and
expenses incurred directly or indirectly in connection with the performance by
the Company of its obligations under Sections 2 and 3 of this Agreement (the
“Registration Expenses”) whether or not any Registration Statement is declared
effective. Such fees and expenses shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made with the New York Stock Exchange
and (y) with the SEC and otherwise relating to compliance with federal and state
securities or Blue Sky laws (including, without limitation, reasonable fees and
disbursements of counsel in connection with Blue Sky qualifications of the
Registrable Securities under the laws of such jurisdictions in the United States
as the Notice Holders of a majority of the Registrable Securities being sold
pursuant to a Registration Statement may designate), (ii) printer’s expenses
(including, without limitation, expenses of reproduction of the Registration
Statements and the Prospectus and the filing by EDGAR of any Registration
Statement, Prospectus, Prospectus supplement or Periodic Report), (iii) fees and
disbursements of counsel for the Company and of counsel to the Holders, in each
case in connection with any Registration Statements, Prospectus or Periodic
Report, (iv) fees and disbursements of the transfer agent, and (v) fees and

12



--------------------------------------------------------------------------------



 



disbursements of the independent certified public accountants whose consent is
required to be filed as an exhibit to any Registration Statement.
Section 6. Indemnification.
          (a) Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Holder of Registrable Securities covered by a
Registration Statement, the directors, officers, employees, Affiliates and
agents of each such Holder and each person who controls any such Holder within
the meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any violation by the Company of the
provisions of the Securities Act or any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or in any
amendment thereof, in each case at the time such became effective under the
Securities Act, or in any Prospectus, or in any amendment thereof or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, in the light of the
circumstances under which they were made) not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Holder specifically for inclusion therein.
          The Company also agrees to indemnify as provided in this Section 6(a)
against, or contribute as provided in Section 6(d) hereof to Losses of each
person who may be deemed to be an underwriter of Registrable Securities
registered under the Registration Statement (pursuant to the last sentence of
Section 2 (11) of the Securities Act), its directors, officers, employees,
Affiliates or agents and each person who controls such underwriter on
substantially the same basis as that of the indemnification of the Holders
provided in this paragraph (a).
          (b) Indemnification by Holders. Each Holder of securities covered by
the Registration Statement, severally and not jointly agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers who signs
the Registration Statement and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity.
          (c) Conduct of Indemnification Proceedings. Promptly after receipt by
an indemnified party under this Section 6 or notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party

13



--------------------------------------------------------------------------------



 



under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses or otherwise materially prejudices the indemnifying party;
and (ii) will not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided in paragraph (a) or (b) above. The indemnifying party shall be entitled
to appoint counsel (including local counsel) of the indemnifying party’s choice
at the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel, other than local counsel if not appointed by the indemnifying party,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified parties shall have the right to employ one separate
counsel (and one local counsel), and the indemnifying parties shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified parties
would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified parties shall
have reasonably concluded that there may be legal defenses available to them
that are different from or additional to those available to the indemnifying
party; (iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified parties to represent them within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified parties to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties (which shall not be
unreasonably delayed or refused), settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding. No indemnified party
shall consent to any settlement or compromise without the prior written consent
of the indemnifying party, which shall not be unreasonably delayed or refused.
          (d) Contribution. In the event that the indemnity provided in
paragraph (a) or (b) of this Section 6 is unavailable to or insufficient to hold
harmless an indemnified party for any reason, then each applicable indemnifying
party shall have a joint and several obligation to contribute to the aggregate
losses, claims, damages and liabilities (including legal or other expenses
reasonably incurred in connection with investigating or defending loss, claim,
liability, damage or action) (collectively “Losses”) to which such indemnified
party may be subject in such proportion as is appropriate to reflect the
relative benefits received by such indemnifying party, on the one hand, and such
indemnified party, on the other hand, from the registration and sale of the
Underlying Common Stock pursuant to the Registration Statement which resulted in
such Losses; provided, however, that in no case shall the Holders be
responsible, in the aggregate, for any amount in excess of the amount, net of
any discount or commission, received by them from their respective sales of such
Underlying Common Stock. If the allocation

14



--------------------------------------------------------------------------------



 



provided by the immediately preceding sentence is unavailable for any reason,
the indemnifying party and the indemnified party shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the issuance and sale of the Convertible Preferred
Stock which was converted into the Underlying Common Stock sold under the
Registration Statement; benefits received by the Holders shall be deemed to be
equal to the proceeds received from the sale of their Underlying Common Stock
under the Registration Statement. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 6, each person who controls a Holder within the meaning of either the
Securities Act or the Exchange Act and each director, officer, employee and
agent of such Holder shall have the same rights to contribution as such Holder,
and each person who controls the Company within the meaning of either the
Securities Act or the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).
          (e) Continuing Effect. The provisions of this Section 6 shall remain
in full force and effect, regardless of any investigation made by or on behalf
of any Holder or the Company or any of the indemnified persons referred to in
this Section 6, and shall survive the sale by a Holder of Registrable Securities
covered by the Registration Statement.
     Section 7. Miscellaneous.
          (a) No Conflicting Agreements. The Company hereby represents and
warrants to each Holder that it is not, as of the date hereof, a party to, and
agrees that it shall not, on or after the date of this Agreement, enter into,
any agreement with respect to its securities that conflicts with the rights
granted to the Holders in this Agreement. The Company further represents and
warrants that the rights granted to the Holders hereunder do not in any way
conflict with the rights granted to the holders of the Company’s securities
under any other agreements.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of Holders
of a majority of the then outstanding Underlying

15



--------------------------------------------------------------------------------



 



Common Stock constituting Registrable Securities (with Holders of Convertible
Preferred Stock deemed to be the Holders, for purposes of this Section, of the
number of outstanding shares of Underlying Common Stock into which such
Convertible Preferred Stock is or would be convertible as of the date on which
such consent is requested). Notwithstanding the foregoing, a waiver or consent
to depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Securities being sold by such Holders pursuant to such Registration
Statement; provided, that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence. Each Holder of Registrable Securities
outstanding at the time of any such amendment, modification, supplement, waiver
or consent or thereafter shall be bound by any such amendment, modification,
supplement, waiver or consent effected pursuant to this Section 7(b), whether or
not any notice, writing or marking indicating such amendment, modification,
supplement, waiver or consent appears on the Registrable Securities or is
delivered to such Holder.
          (c) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by telecopier, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by telecopier, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:
     (i) if to the Company, at its address set forth in the Purchase Agreement;
and
     (ii) if to the Holders, at their addresses set forth in Purchase Agreement
or, if not so set forth, in the the stock register for the Convertible Preferred
Stock or the Underlying Common Stock, as appropriate.
          (d) Approval of Holders. Whenever the consent or approval of Holders
of a specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its subsidiaries (as such term is
defined in Rule 405 under the Securities Act) or Affiliates (as such term is
defined in Rule 144) shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.
          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the permitted successors and assigns of each of the
parties and shall inure to the benefit of and be binding upon each Holder.
          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be original and all of which taken together
shall constitute one and the same agreement.

16



--------------------------------------------------------------------------------



 



          (g) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (h) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          (i) Severability. If any term, provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby, and the parties hereto shall use their commercially
reasonable best efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction, it being intended that all of the rights and
privileges of the parties shall be enforceable to the fullest extent permitted
by law.
          (j) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Company with respect to the Registrable Securities. Except as
provided in the Purchase Agreement, there are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
undertakings among the parties with respect to such registration rights. No
party hereto shall have any rights, duties or obligations other than those
specifically set forth in this Agreement.
          (k) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effectiveness Period, except for
any liabilities or obligations under Sections 4, 5 or 6 hereof and the
obligations to make payments of and provide for Liquidated Damages under Section
2(g) hereof to the extent such damages cumulate prior to the end of the
Effectiveness Period, each of which shall remain in effect in accordance with
its terms.
          (l) Submission to Jurisdiction. Each of the parties hereto irrevocably
(i) agrees that any legal suit, action or proceeding arising out of or based
upon this Agreement or the transactions contemplated hereby may be instituted in
any state or federal court located in The City, County and State of New York
(each a “New York Court”), (ii) waives, to the fullest extent it may effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such proceeding and (iii) submits to the exclusive jurisdiction of such
courts in any such suit, action or proceeding. The Company expressly consents to
the jurisdiction of any New York Court in respect of any such action, and waives
any other requirements of or objections to personal jurisdiction with respect
thereto.
[Signature page follows.]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                          JEFFERIES GROUP, INC.    
 
               
 
      By:   /s/ Joseph A. Schenk
 
   
 
      Name:   Joseph A. Schenk    
 
      Title:   Chief Financial Officer    
 
                Confirmed and accepted as of the date first above written:    
 
                MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY     By:   Babson
Capital Management LLC, as Investment Adviser    
 
               
By:
  /s/ Richard E. Spencer, II
 
   
Name:
  Richard E. Spencer, II    
Title:
  Managing Director    
 
                C.M. LIFE INSURANCE COMPANY     By:   Babson Capital Management
LLC, as Investment Sub-Adviser    
 
               
By:
  /s/ Richard E. Spencer, II
 
   
Name:
  Richard E. Spencer, II    
Title:
  Managing Director    

18



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE
The undersigned beneficial holder of Common Stock of the Jefferies Group, Inc.
(the “Company”), par value $0.0001 per share (the “Registrable Securities”),
understands that the Company has filed or intends to file with the SEC a
registration statement (the “Shelf Registration Statement”) for the registration
and resale under Rule 415 of the Securities Act of 1933, as amended, of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement, dated as of February      , 2006 (the “Registration Rights
Agreement”), among the Company and the Purchasers named therein. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Registration Rights Agreement.
Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling Securityholder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below).
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the Shelf Registration Statement so
that such beneficial owners may be named as selling Securityholders in the
related prospectus at the time of effectiveness.
Certain legal consequences arise from being named as selling Securityholders in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling Securityholder in the Shelf Registration Statement
and the related prospectus.
Notice
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3(b) pursuant to the Shelf Registration Statement. The
undersigned, by signing and returning this Notice and Questionnaire, understands
that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

19



--------------------------------------------------------------------------------



 



QUESTIONNAIRE

         
1.
  (a)   Full Legal Name of Selling Securityholder:
 
       
 
       
 
       
 
  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item (3) below are held:
 
       
 
       
 
       
 
  (c)   Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:
 
       
 
       
 
       
2.
      Address for Notices to Selling Securityholder:
 
       
 
       
 
       
 
       
 
        Telephone:
 
        Fax:
 
        Email address:
 
        Contact Person:
 
       
3.
  Beneficial Ownership of Registrable Securities:       Except as set forth
below in this Item (3), the undersigned Selling Securityholder does not
beneficially own any Securities or shares of Common Stock issued upon
conversion, repurchase or redemption of any Securities.
 
            (a) Principal amount of all Registrable Securities (as defined in
the Registration Rights Agreement) beneficially owned:
 
       
 
       
 
       
 
      CUSIP No(s). of such Registrable Securities:
 
       
 
       

20



--------------------------------------------------------------------------------



 



         
 
  (b)   Principal amount of the Registrable Securities which the undersigned
wishes to be included     in the Shelf Registration Statement:
 
       
 
       
 
       
 
      CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:
 
       
 
       
 
       
4.
      Beneficial Ownership of other Company Securities owned by the Selling
Securityholder:
 
            Except as set forth below in this Item (4), the undersigned is not
the beneficial or registered owner of any securities of other than the
Registrable Securities listed above in Item (3).
 
       
 
  (a)   Type and amount of other securities beneficially owned by the Selling
Securityholder:
 
       
 
       
 
       
 
       
 
       
 
  (b)   CUSIP No(s). of such other Securities beneficially owned:
 
       
 
       
 
       
 
       
 
       
5.
      Relationship with the Company:
 
            Except as set forth below, neither the undersigned nor any of its
affiliates, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.
 
            State any exceptions here:
 
       
 
       
 
       
 
       
 
       
 
       

21



--------------------------------------------------------------------------------



 



         
 
       
 
       
 
       

         
6.
      Nature of the Selling Securityholder:
 
       
 
  (a)   Is the Selling Securityholder a reporting company under the Securities
Exchange Act, a majority owned subsidiary of a reporting company under the
Securities Exchange Act, or a registered investment company under the Investment
Company Act, and if so, please state which one.
 
       
 
       
 
       
 
       
 
      If the entity is a majority owned subsidiary of a reporting company,
identify the majority stockholder that is a reporting company.
 
       
 
       
 
       
 
      If the entity is not any of the above, identify the natural person or
persons having voting and investment control over the Company’s securities that
the entity owns.
 
       
 
       
 
       
 
  (b)   Is the Selling Securityholder a registered broker-dealer?
 
       
 
      [  ] Yes*     [  ] No
 
        State whether the Selling Securityholder received the Registrable
Securities as compensation for underwriting activities and, if so, provide a
brief description of the transaction(s) involved.
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
        State whether the Selling Securityholder is an affiliate of a
broker-dealer and if so, list the name(s) of the broker-dealer affiliate(s).
 
       
 
      [  ] Yes*      [  ] No

22



--------------------------------------------------------------------------------



 



         
 
      * If the answer is “Yes” to either question above, you must answer both
the following questions:
 
        Were the Registrable Securities purchased in the ordinary course of
business?
 
       
 
      [  ] Yes     [  ] No
 
        At the time of the purchase of the Registrable Securities, did the
Selling Securityholder have any agreements or understandings, directly or
indirectly, with any person to distribute the Registrable Securities.
 
       
 
      [  ] Yes**     [  ] No
 
       
 
      ** If the answer is “Yes,” please describe such agreements or
understandings:
 
       
 
       
 
         
 
       
7.
      Plan of Distribution:
 
            Except as set forth below, the undersigned (including its donees or
pledgees) intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Shelf Registration Statement only as follows (if at all):
such Registrable Securities may be sold from time to time directly by the
undersigned or alternatively through underwriters, broker-dealers or agents. If
the Registrable Securities are sold through underwriters, broker-dealers or
agents, the Selling Securityholder will be responsible for underwriting
discounts, fees and commissions or agent’s commissions. Such Registrable
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market or (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market. The Selling
Securityholder may pledge or grant a security interest in some or all of the
Registrable Securities owned by it and, if it defaults in the performance of its
secured obligations, the pledgees or secured parties may offer and sell the
Registrable Securities from time to time pursuant to the prospectus. The Selling
Securityholder also may transfer and donate shares in other circumstances in
which case the transferees, donees, pledgees or other successors in interest
will be the selling Securityholder for purposes of the prospectus.
 
            State any exceptions here:
 
       
 
       

23



--------------------------------------------------------------------------------



 



         
 
       
 
       
 
       
 
       
 
       
 
       

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.
     The undersigned acknowledges that it understands its obligation to comply
with the provisions of the Securities Exchange Act of 1934, as amended, and the
rules thereunder relating to stock manipulation, particularly Regulation M
thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Shelf Registration Statement.
The undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.
     The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein.
     Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholders against certain
liabilities.
     The undersigned understands that the Securities and Exchange Commission may
require further information about the undersigned and its affiliates and its and
their respective officers, directors, employers and owners as a condition of
registering the Registrable Securities of the undersigned.
     In accordance with the undersigned’s obligation under the Registration
Rights Agreement to provide such information as may be required by law for
inclusion in the Shelf Registration Statement, the undersigned agrees to provide
any additional information the Company may reasonably request and to promptly
notify the Company of any inaccuracies or changes in the information provided
that may occur at any time while the Shelf Registration Statement remains
effective. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing by hand-delivery, first-class mail, or air
courier guaranteeing overnight delivery as follows:

             
 
  (i)   To the Company:   Jefferies Group, Inc.
 
          520 Madison Avenue
 
          12th Floor
 
          New York, NY 10022
 
          Attention: General Counsel
 
           
 
  (ii)   With a copy to:   Morgan, Lewis & Bockius LLP
 
          101 Park Avenue
 
          New York, NY 10178
 
          Attention: Stephen P. Farrell, Esq.

24



--------------------------------------------------------------------------------



 



     In the event any Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the Selling Securityholder will notify
the transferee(s) at the time of transfer of its rights and obligations under
this Notice and Questionnaire and the Registration Rights Agreement.
     By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to items
(1) through (7) above and the inclusion of such information in the Shelf
Registration Statement, the related prospectus and any state securities or Blue
Sky applications. The undersigned understands that such information will be
relied upon by the Company without independent investigation or inquiry in
connection with the preparation or amendment of the Shelf Registration
Statement, the related prospectus and any state securities or Blue Sky
applications.
     Once this Notice and Questionnaire is executed by the Selling
Securityholder and received by the Company, the terms of this Notice and
Questionnaire and the representations and warranties contained herein shall be
binding on, shall inure to the benefit of, and shall be enforceable by the
respective successors, heirs, personal representatives and assigns of the
Company and the Selling Securityholder with respect to the Registrable
Securities beneficially owned by such Selling Securityholder and listed in Item
(3) above. This Notice and Questionnaire shall be governed by, and construed in
accordance with the laws of the State of New York without regard to the
conflicts-of-laws provisions thereof.
     IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused
this Notice and Questionnaire to be executed and delivered either in person or
by its authorized agent.

         
Dated:
            Beneficial Owner:
 
             
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

Please return the completed and executed notice and questionnaire to:
Jefferies Group, Inc.

  520 Madison Avenue
12th Floor                
   New York, NY 10022
Attention: Investor Relations

25